DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 3/11/2019 is acknowledged.  The traversal is on the ground(s) that the claims representing the method have been amended to match the structural requirements of the device and include no specific method steps such that claim 13 is generic to both the device and method. However, claim 14 and 15 continue to require specific method steps which are patentably distinct from the device such that the device could be formed by a materially different method.  For example the method of claim 14 requires forming a charge port, and methods of use including placing, evacuating, filling, maintaining, controlling and sealing steps that are not required of the claimed device. Claim 15 lists possible specific method steps for fabricating the structure whereas the structure could be formed by grinding, laser etching or bonding which are materially different processes. As a result claims the restriction of claims 13, 16, 18-19, 22-23 has been withdrawn and these claims will be examined.  Applicant has elected the device, species B and subspecies C-1 in the reply filed 3/11/2019. Applicant has amended claims 8 and 19 to require either subspecies C-1 or subspecies C-2 in the alternative. Applicant has not provided evidence nor argued that the identified species and subspecies are obvious variants. 
Claims 3-5, 7-8, 11-13, 16, 18-19, 22-23 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-5, 7-8, 11-13, 16, 18-19, 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0179001 A1 (Brunschwiler).

Re claim 3, Brunschwiler teaches an integrated circuit device, said device comprising: 
a monolithic substrate (interposer cold plate 112), 
at least one semiconductor device (chips in chip stack 106) formed at least one of on and internally within the monolithic substrate, and 
at least one internal oscillating heat pipe (fluid channels 113) integrally and wholly formed within the monolithic substrate, each oscillating heat pipe structured and operable to spread heat generated by each semiconductor device away from the respective semiconductor device to minimize a maximum temperature of the integrated circuit device (Figs. 1-7).

Re claim 4, Brunschwiler teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0029]).

Re claim 5, Brunschwiler teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate such that heat generated by the at least one semiconductor device is spread to at least one specific area of the monolithic substrate for heat rejection to a heat sink (backside cold plate 114) to which the integrated circuit device can be placed in thermally conductive contact (Fig. 1 [0031]).

Re claim 7, Brunschwiler teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (interposer cold plate extends in length, width and height thus has a three dimensional topology Figs. 1-7).

Re claim 8, Brunschwiler teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have one of: an open-loop design; and a closed loop design (Figs. 1-7).

Re claim 11, Brunschwiler teaches wherein the at least one oscillating heat pipe comprises at least two oscillating heat pipes that are integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another (the inlet and outlet channels are independent as seen in Figs. 2-7).

Re claim 12, Brunschwiler teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer (chip stack 106 is on top portion layer of 112 Fig. 1).

Re claim 13, Brunschwiler teaches a method for fabricating an integrated circuit device, said method comprising: 
fabricating a monolithic substrate (interposer cold plate 112), wherein the fabricating of the monolithic substrate comprises forming at least one internal oscillating 
forming at least one semiconductor device (chips in chip stack 106) at least one of on and internally within the monolithic substrate such that the at least one semiconductor is thermally connected to having the at least one internal oscillating heat pipe integrally and wholly formed therewithin such that each oscillating heat pipe is structured and operable to spread heat qenerated by each semiconductor device away from the respective semiconductor device to minimize a maximum temperature of the integrated circuit device (Figs. 1-7).

Re claim 16, Brunschwiler teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0029]).

Re claim 18, Brunschwiler teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (interposer cold plate extends in length, width and height thus has a three dimensional topology Figs. 1-7).

Re claim 19, Brunschwiler teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have one of: an open-loop design; and a closed-loop design (Figs. 1-7).

Re claim 22, Brunschwiler teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another (the inlet and outlet channels are independent as seen in Figs. 2-7).

Re claim 23, Brunschwiler teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer (chip stack 106 is on top portion layer of 112 Fig. 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812